Name: Commission Regulation (EEC) No 1867/93 of 12 July 1993 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/26 Official Journal of the European Communities 13 . 7 . 93 COMMISSION REGULATION (EEC) No 1867/93 of 12 July 1993 fixing the aid for cotton that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 1 699/93 (4), as amended by Regulation (EEC) No 1748/93 (J) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1699/93 to the information at present available to the Commission HAS ADOPTED THIS REGULATION : Article 1 1 . The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be :  ECU 69,659 per 100 kilograms for the 1992/93 marketing year,  ECU 63,922 per 100 kilograms for the 1993/94 marketing year. 2 . However, the amount of the aid for 1993/94 shall be confirmed or replaced with effect from 13 July 1993 to take account of the consequences of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 13 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 377, 31 . 12 . 1987, p. 49 . (2) OJ No L 211 , 31 . 7 . 1981 , p. 2 . (') OJ No L 154, 25. 6 . 1993 , p. 23 . (4) OJ No L 159 , 1 . 7. 1993, p. 51 . 0 OJ No L 161 , 2 . 7. 1993, p. 31 .